DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Note
Antonio Galisteo Gonzalez is now the examiner of record.

Status of the Claims
Claims 1-18, 23-25, 35-39, 42, 45-47, and 49-53 are canceled.
Claims 19, 30 and 48 are amended.
Claims 19-22, 26-34, 40-41, 43-44, and 48 are under examination.

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 recites steps in the claim using periods (i., ii.,…). MPEP § 608.01(m) states that, “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Applicant should amend claim 19 to remove the periods in the numbering of the steps (i), ii),…). Appropriate correction is required.

Claim Rejections - 35 USC § 112 - maintained
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22, 26-34, 40-41, 43-44, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is modified and maintained.
Claim 19 (claims 19-22, 26-34, 40-41, 43-44, and 48 dependent therefrom) is indefinite because it sets forth “a value of an aberrant condition” and “a value of a same physiological condition” but it does not clearly define what is considered “aberrant” and “physiological”. The claim recites that the aberrant condition deviates from a normal range of a value of a same physiological condition, however, there is no clear indication as to what is normal and how much of a deviation is necessary to render the value aberrant, or how big or small is the size of the normal range. The specification provides exemplary values of normal and aberrant conditions (e.g., temperature condition is discussed at [00116], “normal physiological conditions (e.g. 37 degrees C)” and “aberrant temperature condition is room temperature, e.g. 20-25 degrees C”). However, these are only examples and do not adequately inform one skilled in the art what is considered the values or ranges of physiological and aberrant conditions set forth by the claimed invention for the different recited conditions, thus rendering the metes and bounds of the claim unclear. The claim further specifies the physiological and aberrant 
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Applicant argues that the selection of a subject, a site of administration, as site of action and an antigen would permit a person of skill in the art to look up or measure the normal physiological and aberrant conditions that are referred to in the claims based on common general knowledge in the art.
However, the specification does not provide any guidance as to how big or small the range of the normal physiological value is, nor does it provide guidance as to how different from the normal physiological range the aberrant value needs to be to be considered aberrant. MPEP 2173.05(b)(IV) recites, “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970)”. Applicant has not provided any objective standard to allow a skilled person to determine the scope the term “aberrant” or the “range of the physiological condition”. Accordingly, the claims are indefinite.

Claim Rejections - 35 USC § 103
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 19-22, 26-34, 40-41, 43-44, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Patent Application Publication No. 2006/0141456 A1, filed on June 09, 2003, published on June 26, 2006) in view of et al. (US Patent Application Publication No. 2010/0330080 A1, filed on July 02, 2009, published on December 30, 2010). This rejection is modified and maintained.
Notes on claim interpretation: claim 19 sets forth a method with the steps of ii) evolving a DNA; iii) expressing the mutant DNA; iv) subjecting mutant antibodies to screening; v) subjecting mutant antibodies to second screening; vi) selecting a mutant antibody. The step of evolving is construed as involving one or methods of mutagenesis to generate a novel polynucleotide (see [0034] of instant specification). Thus, the claim is open to any prior art method of generating novel antibody sequences. The expressing step is construed as meaning the step requires generating the antibody itself, not merely an RNA or mRNA encoding the antibody, in order to determine activity of the mutant antibody in the subsequent steps. Regarding the subjecting steps iii) and iv), these steps are construed as setting forth steps of assaying the expressed antibodies under physiological and aberrant conditions to determine binding activity and identifying those with binding activity in the aberrant condition to a second physiological condition in order to determine if the activity is reversible. There are indefiniteness issues with the claim (see 35 USC §112(b) rejections above) and, for the purposes of prior art, the claim is interpreted as determining binding activity between two different contexts and whether a reversible condition is seen between the two different contexts in the subjecting steps. The conditions are interpreted as being open to different experimental contexts used in vitro assays. The v. (a)-(c) steps set forth selecting the mutant antibodies that display conditionally active binding activity wherein (a) the mutant antibody exhibits increased binding activity to the antigen in the assay in one context compared to another context; (b) the mutant antibody exhibits decreased binding 
Edwards discloses methods preparing and screening conditionally active therapeutic antibodies (milieu-dependent targeted agents (MDTA’s) preferentially binding targets (e.g. epitopes) in one context relative to another context, see [0006], and antibodies as MDTA’s at [0155]). Edwards discloses selecting a subject, a site of administration, a site of action and an antigen (paragraphs [0161]-[0164] and [0263]), evolving a DNA which encodes a parent antibody using site-saturation mutagenesis (generate a variant of a peptide, i.e., antibody, that binds a target by site saturation mutagenesis, see [0186]). Edwards discloses expressing the mutant DNA to obtain mutant antibodies including at least one said conditionally active therapeutic antibody (production of the MDTA and isolating the MDTA at [0192-0193], milieu-dependent targeted agents (MDTAs), i.e., agents that preferentially bind to a microtarget (e.g., an epitope) when it is present in one context, relative to when it is present in another context; paragraph [0006])). Edwards discloses subjecting the mutant antibodies to a screening assay under normal physiological and aberrant pH conditions (MDTA preferentially binds a microtarget at one pH relative to another, see, e.g., [0119-0120] and Fig. 9). Edwards discloses selecting mutant antibodies that exhibit: (a) an increased binding activity to the antigen in one context compared to another (identifying a MDTA that preferentially binds a microtarget in the first milieu over binding the microtarget in the second milieu, see [0029], Fig. 9); (b) a decreased binding activity to the antigen in one context compared to the binding activity of the parent antibody (variants of the prototype binding moiety are screened for variants with improved binding for the 
Regarding claim 20, Edwards discloses the antigen is an inflammatory response mediator (TNF-α; [0167]) and that the conditionally active therapeutic antibody is an antibody fragment (antibody fragments as MDTA’s at [0155]). 
Regarding claims 21 and 22, Edwards discloses the conditions of temperature, pH, osmolality, electrolyte concentration, osmotic pressure (see [0061]) and normal physiological and aberrant pH conditions (see, e.g., Fig. 9). 
Regarding claim 27, Edwards discloses codon optimizing the conditionally active therapeutic antibody for an organism or a cell (preferred codon usage of the host cell, see [0191]). 
see [0243-0244]). 
Regarding claim 29, Edwards discloses formulating active compounds into transdermal administration compounds including creams, ointments, and gels (see [0252]). 
Regarding claim 30, Edwards discloses selecting for improved expression (see [0191]). 
Regarding claim 32, Edwards discloses phosphate buffers for assays (see [0360]). 
Regarding claims 33 and 34, Edwards discloses mutagenesis, including saturation mutagenesis (see, e.g., [0302]). 
Regarding claim 40, Edwards discloses humanized antibodies (see [0100]).
Regarding claim 43, Edwards discloses phage and ribosomal display, which comprise covalent attachments of nucleic acids to antibodies (see [0184]). 
Edwards does not explicitly disclose assaying therapeutic antibodies for reversible conditional binding and selecting antibodies that can conditionally bind a target. Edwards does not disclose glycosylating the conditionally active therapeutic antibody. Edwards does not explicitly disclose introducing at least one non-natural amino acid to produce a mimetic protein by a chemical synthesis technique or recombinant technique. Edwards does not disclose converting the conditionally active therapeutic antibody to a mimetic form.
Dreier discloses methods for production of antigen binding polypeptides having specificity for a desired target antigen (see abstract). Dreier discloses non-natural amino see [0122]), thereby disclosing converting conditionally active therapeutic antibodies to mimetic forms (see [00201] of instant specification). 
Edwards discloses methods of preparing a conditionally active therapeutic antibody and discloses evolving the DNA encoding the antibody, expressing the DNA to obtain the mutant antibodies, assaying the antibody under physiological and aberrant pH conditions to compare binding properties between conditions and comparing to the parental antibody. Dreier discloses methods for mutating antigen binding polypeptides, i.e. antibodies. Both references are directed to antibody production that minimize undesirable effects in human subjects. Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the methods of Edwards by applying the techniques of Dreier because there would be a predictable expectation of successfully improving the mutant antibodies of Edwards to have the desirable traits of binding an antigen in humans while minimizing undesirable side effects. 
Further, although Edwards does not explicitly teach assaying and selecting the mutant antibody for reversible binding at the aberrant condition, such a method step would be obvious to one of ordinary skill because a different binding activity that is context dependent is suggested by Edwards’ disclosure that binding activity differs between an aberrant and physiological pH. Because Edwards recognizes that therapeutics circulate freely throughout the body and the because the disclosure of Edwards is directed to developing antibodies that preferentially act in one microenvironment in order to minimize side effects in the patient (see [0002] of 
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable and predictable expectation of success in practicing the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious.
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Applicant argues that the examiner has not demonstrated that antibodies with reversible conditional binding activity were known or thought to be possible. Edwards does not provide motivation for reversible activity. As discussed in previously cited Le Basle et al., pH can irreversibly alter antibodies. Thus, without evidence to the contrary, the examiner cannot support a conclusion that changing conditions would be expected to reversibly alter conditional binding. Additionally, Applicant argues that Edwards discusses clearing MDTAs from circulation to avoid .
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reversible binding, i.e. that it starts at one level, is adjusted to a higher level and then returned to the lower level) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not require adjusting any value between assays. The claims only require subjecting antibodies to a screening assay at one normal value, subjecting the antibodies to a screening assay at an aberrant value, and subjecting the antibodies determined to be active to a second screening assay at the normal value. Nowhere in the claims does it recite that the conditions are adjusted. The claims simply require three separate assays. Edwards teaches such limitations, paragraphs [0306]-[0307] teach screening a set of mutant antibodies at a normal (pH 7.4) and aberrant (pH 6.5) conditions, and then subjecting the antibodies with the best activities to another round of screening. Additionally, Edwards teach in paragraph [0119] increased binding of the antibody in the aberrant condition and reduced binding in normal conditions with respect to the parent antibody. Since the antibodies of Edwards preferentially bind their targets at the aberrant conditions after a number of screening rounds, then it meets the limitation of reversibly activated at the aberrant condition, as Edwards indicates in paragraph [0120] regarding pH changes and binding activity. Regarding Le Basle et al., they discuss pH ranges from less than pH 5 to pH 9. Edwards instead, discusses a change of 0.7 units (paragraph [0120]), and shows experimentally that antibodies bind both at pH 7.4 and 6.5. Le Basle et al. discusses agglomeration and degradation of antibodies at high or low pH values. Edwards discusses small changes in pK values within small pH ranges that alter binding of the antibodies. Reverberi et al. also show that antibodies can bind at different values with different affinity. Lastly, Edwards teaches that it allows unbound MDTA to be cleared from the non-targeted portions of the body to not have toxic effects, while allowing for sufficient time for the MDTA to bind to its target at the target site (paragraph [0263]). Nowhere in this paragraph cited by Applicant does it describe clearing unbound MDTA from the body, it simply states that it is important to have unbound MDTA at low levels. Such unbound MDTA could recirculate and bind at the target site with sufficient time.
Accordingly, the rejection is still deemed proper and is therefore maintained.

Claims 19-22, 26-34, 40-41, 43-44, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards et al. (US Patent Application Publication No. 2006/0141456 A1, filed on June 09, 2003, published on June 26, 2006) in view of Datta et al. (US Patent Application Publication No. 2005/0260711 A1, filed on March 30, 2005, published on November 24, 2005, cited in the Information Disclosure Statement filed on September 13, 2017). This rejection is maintained and modified.
Notes on claim interpretation: claim 19 sets forth a method with the steps of ii) evolving a DNA; iii) expressing the mutant DNA; iv) subjecting mutant antibodies to screening; v) subjecting mutant antibodies to second screening; vi) selecting a mutant antibody. The step of evolving is construed as involving one or methods of mutagenesis to generate a novel polynucleotide (see [0034] of instant specification). Thus, the claim is open to any prior art method of generating novel antibody sequences. The expressing step is construed as meaning the step requires generating the antibody itself, not merely an RNA or mRNA encoding the antibody, in order to determine activity of the mutant antibody in the subsequent steps. Regarding the subjecting steps iii) and iv), these steps are construed as setting forth steps of assaying the expressed antibodies under physiological and aberrant conditions to determine binding activity and identifying those with binding activity in the aberrant condition to a second physiological condition in order to determine if the activity is reversible. There are indefiniteness issues with the claim (see 35 USC §112(b) rejections above) and, for the purposes of prior art, the claim is interpreted as determining binding activity between two different contexts and whether a reversible condition is seen between the two different contexts in the subjecting steps. The conditions are interpreted as being open to different experimental contexts used in vitro assays. The v. (a)-(c) steps set forth selecting the mutant antibodies that display conditionally active binding activity wherein (a) the mutant antibody exhibits increased binding activity to the antigen in the assay in one context compared to another context; (b) the mutant antibody exhibits decreased binding activity in a context compared to the parental antibody; (c) the mutant antibody activity is reversible dependent on the context. 
see [0006], and antibodies as MDTA’s at [0155]). Edwards discloses selecting a subject, a site of administration, a site of action and an antigen (paragraphs [0161]-[0164] and [0263]), evolving a DNA which encodes a parent antibody using site-saturation mutagenesis (generate a variant of a peptide, i.e., antibody, that binds a target by site saturation mutagenesis, see [0186]). Edwards discloses expressing the mutant DNA to obtain mutant antibodies including at least one said conditionally active therapeutic antibody (production of the MDTA and isolating the MDTA at [0192-0193], milieu-dependent targeted agents (MDTAs), i.e., agents that preferentially bind to a microtarget (e.g., an epitope) when it is present in one context, relative to when it is present in another context; paragraph [0006])). Edwards discloses subjecting the mutant antibodies to a screening assay under normal physiological and aberrant pH conditions (MDTA preferentially binds a microtarget at one pH relative to another, see, e.g., [0119-0120] and Fig. 9). Edwards discloses selecting mutant antibodies that exhibit: (a) an increased binding activity to the antigen in one context compared to another (identifying a MDTA that preferentially binds a microtarget in the first milieu over binding the microtarget in the second milieu, see [0029], Fig. 9); (b) a decreased binding activity to the antigen in one context compared to the binding activity of the parent antibody (variants of the prototype binding moiety are screened for variants with improved binding for the microtarget under the first set of reaction conditions and/or reduced binding for the microtarget under the second set of reaction conditions, such that the variant 
Regarding claim 20, Edwards teaches the antigen is an inflammatory response mediator (TNF-α; [0167]) and that the conditionally active therapeutic antibody is an antibody fragment (antibody fragments as MDTA’s at [0155]). 
Regarding claims 21 and 22, Edwards discloses the conditions of temperature, pH, osmolality, electrolyte concentration, osmotic pressure (see [0061]) and normal physiological and aberrant pH conditions (see, e.g., Fig. 9). 
Regarding claim 27, Edwards discloses codon optimizing the conditionally active therapeutic antibody for an organism or a cell (preferred codon usage of the host cell, see [0191]). 
Regarding claims 28 and 44, Edwards discloses incorporating MDTA’s into pharmaceutical compositions suitable for administration (see [0243-0244]). 

Regarding claim 30, Edwards discloses selecting for improved expression (see [0191]). 
Regarding claim 32, Edwards discloses phosphate buffers for assays (see [0360]). 
Regarding claims 33 and 34, Edwards discloses mutagenesis, including saturation mutagenesis (see, e.g., [0302]). 
Regarding claim 40, Edwards discloses humanized antibodies (see [0100]). 
Regarding claim 43, Edwards discloses phage and ribosomal display, which comprise covalent attachments of nucleic acids to antibodies (see [0184]). 
Edwards does not explicitly teach assaying therapeutic antibodies for reversible conditional binding and selecting antibodies that can conditionally bind a target (claim 19). Edwards does not teach glycosylating the conditionally active therapeutic antibody (claim 26). Edwards does not explicitly discloses introducing at least one non-natural amino acid to produce a mimetic protein by a chemical synthesis technique or recombinant technique (claim 31 and 48). Edwards does not teach converting the conditionally active therapeutic antibody to a mimetic form (claim 41).
Datta discloses methods of regulating pH-sensitive binding of antibodies to a tumor site by conferring enhanced tumor-specificity/selectivity (see abstract). Datta et al. discloses non-natural amino acids and glycosylated amino acids (see, e.g., [0278]), 
Edwards discloses methods of preparing a conditionally active therapeutic antibody and discloses evolving the DNA encoding the antibody, expressing the DNA to obtain the mutant antibodies, assaying the antibody under physiological and aberrant pH conditions to compare binding properties between conditions and comparing to the parental antibody. Datta discloses methods for regulating pH-sensitive binding of antibodies to a tumor site. Both references are directed improving antibody binding in a desired aberrant pH, tumor context. Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the methods of Edwards by applying the techniques of Datta because there would be a predictable expectation of successfully improving the mutant antibodies of Edwards to have the desirable traits of preferentially binding an antigen depending on the context of pH.
Further, although Edwards does not explicitly teach assaying and selecting the mutant antibody for reversible binding at the aberrant condition, such a method step would be obvious to one of ordinary skill because a different binding activity that is context dependent is suggested by Edwards’ disclosure that binding activity differs between an aberrant and physiological pH. Because Edwards recognizes that therapeutics circulate freely throughout the body and the because the disclosure of Edwards is directed to developing antibodies that preferentially act in one microenvironment in order to minimize side effects in the patient (see [0002] of Edwards), it would have been obvious to one of ordinary skill to ensure the mutant 
Given the teachings of the prior art and the level of the ordinary skilled artisan before the effective filing date of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable and predictable expectation of success in practicing the claimed invention.
Thus, the claimed invention as a whole is prima facie obvious.
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Applicant argues that the arguments provided for Edwards in view of Dreier also apply to this rejection.
	The examiner has already addressed Applicant’s arguments above.

Double Patenting - maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 19-22, 26-34, 40-41, 43-44, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,994,841 in view of Edwards et al. (US Patent Application Publication No. 2006/0141456 A1, filed on June 09, 2003, published on June 26, 2006). This rejection is maintained and modified.
Claim 1 of ‘841 sets forth a method of preparing a conditionally active polypeptide that is generic to the instant claims comprising an evolving step, an expressing and assaying step, and a selecting step that is based on the same criteria of the instant claims. Although the claim language is not the same, the claims are not patentably distinct.
The claims of ‘841 do not explicitly disclose a conditionally active therapeutic antibody. The claims of ‘841 does not recite a selecting step where the conditionally active polypeptide is reversibly activated at the aberrant condition
Edwards discloses methods preparing and screening conditionally active therapeutic antibodies (milieu-dependent targeted agents (MDTA’s) preferentially binding targets (e.g. epitopes) in one context relative to another context, see [0006], and antibodies as MDTA’s at [0155]). Edwards discloses evolving a DNA which encodes a parent antibody using site-saturation mutagenesis (generate a variant of a peptide, i.e. antibody, that binds a target by site saturation mutagenesis, see [0186]). Edwards see, e.g., [0119-0120] and Fig. 9). Edwards discloses selecting mutant antibodies that exhibit: (a) an increased binding activity to the antigen in one context compared to another (identifying a MDTA that preferentially binds a microtarget in the first milieu over binding the microtarget in the second milieu, see [0029], Fig. 9); (b) a decreased binding activity to the antigen in one context compared to the binding activity of the parent antibody (variants of the prototype binding moiety are screened for variants with improved binding for the microtarget under the first set of reaction conditions and/or reduced binding for the microtarget under the second set of reaction conditions, such that the variant preferentially binds to the microtarget under the first set of reaction conditions as compared to binding to the microtarget under the second set of reaction conditions; paragraph [0119]), and (c) which is reversibly activated at the aberrant condition (the binding moiety of the MDTA preferentially binds a microtarget at one pH relative to another. For example, in one embodiment, the MDTA preferentially binds a microtarget at a lower pH than at a higher pH. As the difference between these pH values can be small (typically representing a difference in proton concentration of 10-fold or less), the binding moiety for this embodiment is sensitive to small changes in pH. Thus, in another embodiment, the binding moiety has a binding affinity that changes at least 5 or 10-fold in response to a pH change of 0.7 units or less. A binding moiety can 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the claims of ‘841 to be directed to a conditionally active therapeutic antibody. Further, although Edwards does not explicitly teach assaying and selecting the mutant antibody for reversible binding at the aberrant condition, such a method step would be obvious to one of ordinary skill because a different binding activity that is context dependent is suggested by Edwards’ disclosure that binding activity differs between an aberrant and physiological pH. 
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Applicant argues that the arguments provided for Edwards also apply to this rejection.
	The examiner has already addressed Applicant’s arguments above.

Claims 19-22, 26-34, 40-41, 43-44, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,637,735 in view of Edwards et al. (US Patent Application Publication No. 2006/0141456 A1, filed on June 09, 2003, published on June 26, 2006). This rejection is maintained and modified.
Claim 1 of ‘735 sets forth a method of preparing conditionally active biologic protein that is generic to the instant claims comprising an evolving step, expressing and 
The claims of ‘735 do not explicitly disclose a conditionally active therapeutic antibody. The claims of ‘735 does not recite a selecting step where the conditionally active polypeptide is reversibly activated at the aberrant condition
Edwards discloses methods preparing and screening conditionally active therapeutic antibodies (milieu-dependent targeted agents (MDTA’s) preferentially binding targets (e.g. epitopes) in one context relative to another context, see [0006], and antibodies as MDTA’s at [0155]). Edwards discloses evolving a DNA which encodes a parent antibody using site-saturation mutagenesis (generate a variant of a peptide, i.e. antibody, that binds a target by site saturation mutagenesis, see [0186]). Edwards discloses expressing the mutant DNA to obtain mutant antibodies (production of the MDTA and isolating the MDTA disclosed at [0192-0193]). Edwards discloses subjecting the mutant antibodies to a screening assay under normal physiological and aberrant pH conditions (MDTA preferentially binds a microtarget at one pH relative to another, see, e.g., [0119-0120] and Fig. 9). Edwards discloses selecting mutant antibodies that exhibit: (a) an increased binding activity to the antigen in one context compared to another (identifying a MDTA that preferentially binds a microtarget in the first milieu over binding the microtarget in the second milieu, see [0029], Fig. 9); (b) a decreased binding activity to the antigen in one context compared to the binding activity of the parent antibody (variants of the prototype binding moiety are screened for variants with improved binding for the microtarget under the first set of reaction conditions and/or 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the claims of ‘735 to be directed to a conditionally active therapeutic antibody. Further, although Edwards does not explicitly teach assaying and selecting the mutant antibody for reversible binding at the aberrant condition, such a method step would be obvious to one of ordinary skill because a different binding activity that is context dependent is suggested by Edwards’ disclosure that binding activity differs between an aberrant and physiological pH. 
Response to Arguments
Applicant's arguments filed November 30, 2020 have been fully considered but they are not persuasive. Applicant argues that the arguments provided for Edwards also apply to this rejection.
	The examiner has already addressed Applicant’s arguments above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636